Citation Nr: 1610881	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-36 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of staph infection of the left lower extremity.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1990 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In a February 2013 decision, the Board, in relevant part, remanded the issue for further development.  

In addition to a paper claims file, a review of the Veteran's Veterans Benefits Management System (VBMS) file reveals an August 2015 VA Form 21-22 and a February 2016 Appellate Brief.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated February 2007 to August 2015 and Social Security Administration (SSA) Award Letters.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that sutures and staples were left behind after his surgery, which caused a staph infection in his leg and all the complications that came with the staph infection.  See November 2011 VA Form 9.  

The Veteran underwent a delayed repair and reconstruction of Achilles tendon left ankle on July 11, 2007.  After the removal of the cast in September 2007, the Veteran was diagnosed with "cellulitis/post op pressure ulcer (from the cast and patient used to walk in it)".  The Veteran was prescribed antibiotics and pain medication and instructed for wound management.  In January 2008 the Veteran complained of pain and swelling of the left ankle for the past five days.  It was noted that cultures of an abscess grew methicillin-sensitive Staph aureus, and blood cultures were negative.  The Veteran subsequently underwent another surgical procedure.  The January 30, 2008, surgery operative report reveals notations of "any suture that was encountered was removed", "any graft jacket material or other necrotic material in this area[] was also removed", and "no further suture material was discovered".  

The Veteran was afforded a VA examination in March 2009.  The examiner diagnosed left Achilles tendon rupture status post-surgical correction with postoperative infection, resolved with residual pain, swelling, scarring, and loss of motion.  The examiner concluded that the Veteran's condition was caused by or a result of VA medical or surgical care.  The examiner explained that an infection is a well-known complication of any surgery.  The examiner stated that it should be noted that the Veteran's admitted cocaine use may have placed him at increased risk.  The examiner also concluded that no evidence was found or available to suggest that the additional disability resulted from carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of the attending VA personnel, or was the result of an event that could reasonably have been foreseen or anticipated by a competent and prudent health care provider/trainer/examiner.  In a May 2009 VA addendum opinion, the examiner noted that the left leg infection appeared to be resolved at the time of the examination.  

Based on the above, the Board finds that the March 2009 VA examiner does not address the significance, if any, of the January 2008 operative report's suggestion that materials were left over from the July 2007 operation and required removal during the January 2008 operation.  Also, the Board finds that clarification is needed as to which residuals are associated with the left ankle disability versus which residuals are associated with the staph infection.  As such a remand is necessary to obtain another VA medical opinion addressing the foregoing.

Finally, the Board notes that the Veteran has submitted SSA Award Letters, however, the underlying medical records used in making its decision are not of record.  As the claim is being remanded, the Board finds that such records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

2. Provide the Veteran another opportunity to identify any pertinent private or VA treatment records for his claimed disability.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

Regardless of any response, ensure VA treatment records dated from March 2009 to the present are associated with the claims file. 

3. Then, obtain a VA medical opinion from an orthopedic surgeon (M.D.).  The Veteran's claims file, including this remand, should be made available for review by the VA physician.  The physician should review the claims folder and this fact should be noted in the accompanying medical report.  

(a) Does the Veteran have any additional disability (to include "pain, swelling, scarring, and loss of motion" as noted on VA examination in March 2009) that is a result of, or proximately due to, the staph infection of his left lower extremity?  If yes, please specifically list all chronic residuals in the report.

(b) If any additional disability due to the staph infection is found, is it at least as likely as not (50 percent probability or greater) the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA?  In other words did VA fail to exercise the degree of care that would be expected of a reasonable health-care provider?  In so opining the examiner must consider and discuss the following:  (1) the significance, if any, of the removal of sutures, graft jacket material, and other necrotic material noted in the January 30, 2008, operative report; and (2) the Veteran's contention that these materials caused the staph infection in his leg and all the complications that came with the staph infection.  

(c) If any additional disability due to the staph infection is found, is it at least as likely as not (50 percent probability or greater) due to an event that was not reasonably foreseeable?

A complete rationale must be provided for all opinions reached.  

4. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




